01/04/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 21-0005


                                       PR 21-0005
                                                                         JAN 0 4 2022
                                                                      BovvetriGreenwood
                                                                    Clerk of Supreme Court
                                                                       State of Montana
 IN RE THE MOTION OF JOHN CLINTON
 GEIL FOR ADMISSION TO THE BAR OF                                      ORDER
 THE STATE OF MONTANA




      John Clinton Geil has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Adrnissions
Administrator of the State Bar of Montana has inforrned the Court that the Commission on
Character and Fitness has certified that Geil has provided the necessary documentation and
has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
       IT IS HEREBY ORDERED that upon payment of any application fees and
cornpletion of any other processing requirements as set forth by the Bar Admissions
Adrninistrator, John Clinton Geil may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in rnay be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                       Lrj--'
      DATED this -1      day of January, 2022.



                                                              Chief Justice
    e?.i Ai ,t11,.
        Justices




2